     Case 2:21-cr-00168-MCS Document 29 Filed 04/07/21 Page 1 of 3 Page ID #:83



 1

 2

 3                                                            4/7/2021
 4                                                              eva


 5

 6

 7

 8                          UNITED STATES DISTRICT COURT

 9                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,               No. 2:21-cr-00168-MCS

11             Plaintiff,                    I N F O R M A T I O N

12             v.                            [18 U.S.C. § 1029(a)(2): Use of
                                             Unauthorized Access Devices;
13   ARMAND CALEB LEGARDY,                   18 U.S.C. § 1028A(a)(1):
                                             Aggravated Identity Theft]
14             Defendant.

15

16        The Acting United States Attorney charges:
17                                     COUNT ONE
18                        [18 U.S.C. §§ 1029(a)(2), 2(a)]
19        Beginning on or about August 29, 2020, and continuing through on
20   or about October 13, 2020, in Los Angeles County, within the Central
21   District of California, and elsewhere, defendant ARMAND CALEB
22   LEGARDY, and others known and unknown to the Acting United States
23   Attorney, each aiding and abetting the others, knowingly and with
24   intent to defraud, used unauthorized access devices (as defined in
25   Title 18, United States Code, Sections 1029(e)(1) and (3)), namely,
26   debit cards in the names of victims J.Y., K.P., S.G., A.S., D.A.,
27   L.W., J.E., W.P., and S.P., and by such conduct obtained things of
28   value, their value together totaling at least $1,000, during a one-
     Case 2:21-cr-00168-MCS Document 29 Filed 04/07/21 Page 2 of 3 Page ID #:84



 1   year period, with said use having an effect on interstate and foreign

 2   commerce.

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            2
     Case 2:21-cr-00168-MCS Document 29 Filed 04/07/21 Page 3 of 3 Page ID #:85



 1                                     COUNT TWO

 2                       [18 U.S.C. §§ 1028A(a)(1), 2(b)]

 3        On or about September 2, 2020, in Los Angeles County, within the

 4   Central District of California, and elsewhere, defendant ARMAND CALEB

 5   LEGARDY knowingly transferred, possessed, and used, and willfully

 6   caused to be transferred, possessed, and used, without lawful

 7   authority, a means of identification that defendant JAMES knew

 8   belonged to another person, namely, the name of J.Y., during and in

 9   relation to the offense of Use of Unauthorized Access Devices, a

10   felony violation of Title 18, United States Code, Section 1029(a)(2),

11   as charged in Count One of this Information.

12

13                                         TRACY L. WILKISON
                                           Acting United States Attorney
14

15

16                                         BRANDON D. FOX
                                           Assistant United States Attorney
17                                         Chief, Criminal Division
18                                         BENJAMIN R. BARRON
                                           Assistant United States Attorney
19                                         Chief, Santa Ana Branch Office
20                                         DANIEL H. AHN
                                           Assistant United States Attorney
21                                         Deputy Chief, Santa Ana Branch
                                           Office
22
                                           CHARLES E. PELL
23                                         Assistant United States Attorney
                                           Santa Ana Branch Office
24

25

26

27

28

                                            3
